Citation Nr: 1705099	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, claimed as dysmenorrhea and endometriosis.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

(Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) or Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is addressed by the Board in a separate decision.)


INTRODUCTION

The Veteran had active duty service from October 2006 to November 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims now resides with the RO in Winston-Salem, North Carolina.

In a March 2015 decision, the Board granted an initial 100 percent rating for major depressive disorder and an initial 30 percent rating for tension headaches; the RO implemented the award in a January 2016 rating decision.  The claims pertaining to entitlement to service connection for a gynecological disorder, rhinitis, and entitlement to a total disability rating for compensation benefits based on individual unemployability (TDIU) were remanded to the RO for further development.  The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2016 Memorandum Decision, the Court affirmed the Board's decision to award a 100 percent disability rating for major depressive disorder from November 2008.  The appeal of that part of the Board's decision that assigned a 30 percent disability rating for tension headaches was dismissed as the claim was considered abandoned.  The claims pertaining to service connection for a gynecological disorder, rhinitis, and TDIU were not properly before the Court as they were not subject of a final Board decision. 


REMAND

In March 2015, the Board directed the RO to obtain missing VA outpatient treatment records of the Veteran dated prior to March 2013 and since December 2013, and to afford the Veteran an additional VA examination in order to obtain an opinion regarding the etiology of her diagnosed rhinitis.  To date neither remand directive has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  The RO indicated the Veteran failed to report for VA examinations dated in January and February 2016.  However, the electronic claims file does not contain a letter notifying the Veteran to report for the scheduled VA examinations.  Moreover, in a May 2016 letter, the Veteran stated that she did not receive any such notice to report for the scheduled VA examinations.  

The Veteran has additionally indicated that she signed a release of medical records from Cape Fear Valley Medical Center pertaining to treatment for rhinitis and dysmenorrhea.  It appears the record is further incomplete as neither the release nor the records have associated with the electronic record.  Such missing records must be obtained upon remand.  38 C.F.R. § 3.159 (2016).

Recently, in May and June 2015, the Veteran filed a formal claim for TDIU. In the May 2016 supplemental statement of the case, the RO stated that since the Veteran met schedular requirements of a 100 percent combined rating as of November 6, 2008, the claim for TDIU was rendered moot.  However, this is inaccurate as a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation.  38 U.S.C.A. § 1114 (s) (2016); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Service connection is in effect for tension headaches and neck strain.  As such, the issue of entitlement to TDIU remains before the Board and because the adjudication of this claim could be impacted by a favorable resolution of any of the claims that have been remanded, the Board finds the issue of entitlement to TDIU continues to be inextricably intertwined with the claims that are being remanded; as such, the adjudication of the claim for TDIU must once again be deferred.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of her response, the RO must obtain all outstanding VA treatment records pertinent to the claims, to include treatment records from the Fayetteville VAMC dated VA outpatient treatment records of the Veteran dated prior to March 2013 and since December 2013.  The RO must also obtain authorized consent and records from Cape Fear Valley Medical Center pertaining to treatment for rhinitis and dysmenorrhea.

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2. The RO must schedule the Veteran for the appropriate examination to determine whether the claimed rhinitis disorder is related to her military service.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.

Based on the clinical examination and the evidence of record, and with consideration of the Veteran's statements regarding the onset and progression of the claimed disorder, the examiner must render an opinion as to whether any currently or previously diagnosed rhinitis disorder was incurred in service or otherwise due to her military service, to include documented in-service treatment for upper respiratory symptomatology.
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report obtained to ensure that it is in complete compliance with the directives of this remand.  The report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5. After completion of the above development, and any other development action that is deemed warranted, to include affording the Veteran a VA examination which addresses the impact of the Veteran's service-connected disabilities, excluding major depressive disorder, on her employability if deemed so necessary, the RO must readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

 No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




